Case: 16-17436    Date Filed: 10/27/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-17436
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:16-cr-20038-JAL-4


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                  versus


LUIS PRIETO, JR.,
a.k.a. Lou,

                                                          Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (October 27, 2017)

Before HULL, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Prieto’s plea agreement is GRANTED. See United States v. Bushert,
               Case: 16-17436     Date Filed: 10/27/2017    Page: 2 of 2


997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399
F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error).




                                           2